UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4155


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ENZO BLANKS, a/k/a Zo,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Ellen L. Hollander, District Judge.
(1:13-cr-00512-ELH-2)


Submitted:   October 28, 2015             Decided:   November 24, 2015


Before SHEDD, DUNCAN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Barbara   E.   Kittay,   Rockville, Maryland, for Appellant.
Christopher John Romano, Assistant United States Attorney,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Enzo      Blanks       pled    guilty,      pursuant        to    a     written       plea

agreement, to conspiracy to distribute and possess with intent

to distribute heroin, in violation of 21 U.S.C. § 846 (2012).

Blanks     and    the       Government      negotiated        a     Fed.      R.    Crim.     P.

11(c)(1)(C) agreement, stipulating that the parties agreed to

imposition       of    the    mandatory      minimum     120-month          sentence.         In

accordance       with     Anders     v.    California,        386 U.S. 738      (1967),

Blanks’ counsel has filed a brief certifying that there are no

meritorious       grounds      for    appeal      but    questioning            whether      the

district court procedurally erred in imposing Blanks’ sentence.

Although notified of his right to do so, Blanks has not filed a

pro   se   supplemental         brief.       We    affirm      the     district          court’s

judgment.

      We     review     a    defendant’s       sentence       “under        a      deferential

abuse-of-discretion standard.”                 Gall v. United States, 552 U.S.
38, 41 (2007).          Under this standard, a sentence is reviewed for

both procedural and substantive reasonableness.                             Id. at 51.        In

determining procedural reasonableness, we consider whether the

district       court    properly      calculated        the       defendant’s         advisory

Sentencing Guidelines range, gave the parties an opportunity to

argue    for     an    appropriate        sentence,     considered          the     18    U.S.C.

§ 3553(a)        (2012)      factors,       and    sufficiently             explained        the

selected sentence. 552 U.S. at 49-51.

                                              2
       If a sentence is free of “significant procedural error,” we

then review it for substantive reasonableness, “tak[ing] into

account the totality of the circumstances.”                       Id. at 51.           “Any

sentence that is within . . . a properly calculated Guidelines

range is presumptively reasonable.”                   United States v. Louthian,

756 F.3d 295, 306 (4th Cir.), cert. denied, 135 S. Ct. 421

(2014).      “Such a presumption can only be rebutted by showing

that   the    sentence      is    unreasonable        when    measured    against      the

. . . § 3553(a) factors.”            Id.

       We   review    the    district      court’s     drug-quantity       calculation

and the application of a leadership enhancement for clear error.

United States v. Cabrera-Beltran, 660 F.3d 742, 756 (4th Cir.

2011).       The    district       court    heard     evidence    and     allowed      the

parties to argue their cases.                We have reviewed the record and

conclude     that    the    district       court’s     findings    are    not    clearly

erroneous.         Our review of the record further shows no other

procedural or substantive error.                    Additionally, the mandatory

minimum      sentence       the    district        court      imposed     is     per    se

reasonable.         United States v. Farrior, 535 F.3d 210, 224 (4th

Cir. 2008).

       In   accordance      with    Anders,      we    have    reviewed    the    entire

record in this case and have found no meritorious grounds for

appeal.       We    therefore      affirm    the      district    court’s      judgment.

This court requires that counsel inform Blanks, in writing, of

                                             3
the right to petition the Supreme Court of the United States for

further review.     If Blanks requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.     Counsel’s motion must state that a copy thereof

was served on Blanks.

     We dispense with oral argument because the facts and legal

contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   4